Citation Nr: 1710779	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  13-12 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a neck disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.Galante, Associate Counsel

INTRODUCTION

The Veteran had active service from January 1989 through September 1989.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, that denied entitlement to service connection for a spinal condition, including back and neck pain.  In May 2015, the Board remanded the Veteran's claim to the RO for further development, including the gathering of additional private treatment records and requesting a new VA examination.  Following the receipt of this additional evidence, the Veteran was granted service connection for lumbar spine degenerative disc disease with arthritis and right lower extremity radiculopathy.  Thus, the only issue ripe for further consideration in this appeal is the Veteran's entitlement to service connection for a separate neck disability. 

With respect to the Board's May 2015 remand, the Board finds that the RO substantially complied with the Board's remand directives, so the Board may proceed to the merits of the claim.  See Stegall v. West, 11 Vet. App. 268, 271   (1998).

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing held via video conference in July 2014.  A transcript of the hearing has been associated with the claim file.


FINDING OF FACT

The Veteran's neck disability did not manifest in active service and is not otherwise etiologically related to his active service.



CONCLUSION OF LAW

The criteria for service connection for a neck disability have not been met.  38 U.S.C.A. § 1131 (West 2014);  38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Duties to Assist and Notify

VA has duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159 and 3.326(a) (2016);  See also Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  In regards to the Veteran's claim, VA's duty to notify was satisfied by letters dated in January 2010 and November 2010.

As to the VA's duty to assist, all development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384, 391 (1993).  The Veteran's claim file contains his service treatment records, private treatment records, and statements from the Veteran and his representative.  VA also obtained his records from the Social Security Administration.  The Board finds that the Veteran's claim file contains all the relevant documentary evidence needed to adjudicate this appeal.

The Veteran was afforded a VA examination in December 2015, the report of which has been associated with the Veteran's claim file.  This examination and its associated report are adequate because it contains sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examiner's opinions were based on his personal examination of the Veteran, objective findings, and consideration of the Veteran's lay assertions.  38 C.F.R. § 3.159(c)(4) (2016); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  No error of law has occurred and the VA examination is adequate in accordance with controlling law.



Also, 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties consisting of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  In this case, during the July 2014 video hearing, the undersigned VLJ complied with these requirements.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board video hearing.  As such, the Board finds that, consistent with Bryant, the undersigned VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error.

With the above considerations in mind, the Board finds that VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on his claim.

II.	Direct Service Connection

The Veteran contends that his current neck disability is the result of a fall he sustained in February 1989 during active duty.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Regulations provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2016). 

In order to prevail on the issue of service connection, generally, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Board finds it is clear from the record that the Veteran has experienced a current neck disability during the appellate period.  The Veteran underwent an anterior cervical decompression/fusion surgery in March 2009 and in December 2015, the VA examiner diagnosed the Veteran with cervical degenerative disc disease. 

The next inquiry is whether this current disability was the result of a disease or injury sustained in service, and if so, whether a nexus exists between the in-service disease or injury and the current disability.  Based on the probative evidence of record, as discussed below, the Board concludes that there is no etiological relationship between the Veteran's currently diagnosed cervical condition and any disease or injury that occurred or was sustained while he was on active duty.  

The Veteran has asserted that his neck condition had its onset following a fall he sustained at basic training in February 1989.   As an initial matter, the Board points out that the Veteran is without the appropriate medical training and expertise to offer an opinion on a medical matter, including the diagnosis or etiology of a specific disability.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Accordingly, he lacks the competency necessary to (1) render a diagnosis of cervical spine disability following his slip and fall, and (2) issue a nexus opinion in this matter.  Thus, the Veteran's statement is granted little to no evidentiary weight in this decision. 

Moreover, a review of the Veteran's service treatment records contemporaneous with his February 1989 slip and fall fail to substantiate the Veteran's claims that his neck was in any way affected.   In fact, emergency care and treatment records dated February 1989, plainly indicate "This 22 year old...male is seen with the chief complaint of pain in the low back and buttocks...he denies any neck pain and denies any trauma to the neck."  All follow-up service treatment records concerning this injury specifically address low back pain and do not contain any indication that the Veteran's cervical spine was injured.  

Therefore, the Veteran's service treatment records conclusively establish that a chronic neck condition was not manifested at that time.  The Veteran affirmatively denied experiencing any neck pain or trauma to the neck at the time of the injury in question.  Considering he was receiving medical treatment for the low back pain resulting from the injury, it is reasonable to assume that he would have also reported neck pain, had it been present at that time.  The fact that he did not, and, in fact, affirmatively denied such, weighs heavily against any allegation he makes now that he began experiencing neck pain during service.

Thereafter, the record is largely silent regarding neck complaints until July and September 2007 when a chiropractor's physical examination results charted tenderness in the cervical spine.  The Veteran was seen by an orthopedist in February 2009 at which time he was formally diagnosed with cervical radiculitis, following complaints of right shoulder pain.  Magnetic resonance imaging of the cervical spine obtained in February 2009 revealed cervical spondylosis, with moderate to severe bilateral neural foraminal stenosis at the C5-C6 levels and less so at C6-C7 levels.  The Veteran then underwent an anterior cervical decompression/fusion surgery in March 2009.  

In an orthopedic evaluation report completed in May 2010 at the behest of U.S. Social Security Administration (SSA), an examiner noted the following regarding the etiology of the Veteran's neck condition:

This is a 43-year-old male with a history of chronic neck and back pain for at least 20 years for the back and two years for the neck.  The claimant reports he developed neck pain around two years ago...The claimant denies specific inciting incident for onset of neck pain....

The Veteran was afforded a VA examination in December 2010 which failed to appropriately consider the Veteran's in-service treatment for back pain as well as post-service medical records.  Consequently, this claim was remanded by the Board for a new VA examination.  The results of which are discussed in depth below. 

Based on the SSA examiner's report, the Veteran clearly indicated the onset of his current neck symptomatology was approximately 2008/2009 and was not the result of an acute injury.  The Veteran is competent to relay symptoms he is experiencing.  Jandreau, 492 F.3d at 1377.  The Board finds this timeline of events is consistent with other medical evidence of record, mainly March 2009 treatment notes indicating that the Veteran's cervical radicular pain had begun two to three months prior, as well as the absence of any significant neck complaints between the Veteran's 1989 honorable discharge and the appearance of cervical symptoms from 2007 to 2009.  A  preponderance of the evidence proves the Veteran's cervical symptoms began many years after his active duty service had ended. 

Finally, the Board finds that the December 2015 VA examination report, and its stated rationale, to be adequate and persuasive in this matter.  The examiner conducted an in-person physical examination and reviewed the Veteran's claim file prior to issuing an opinion.  The examiner clearly considered the Veteran's lay assertion that "during basic training while stationed at Fort Leonwood, MO [Veteran] slipped on ice and fell over several soldiers.  He then reports he bumped his head on a [] rail along steps and hurt his neck."  Following examination of the claim file and range of motion testing, the examiner concluded "the veteran's LOW BACK CONDITION, BUT 'NOT' THE NECK CONDITION 'is MORE likely than not' was incurred in or caused by his military service." (Emphasis in original).  The examiner's rationale noted that the Veteran's service treatment records were silent for neck issues, and in particular, medical clinic records contemporaneous with his February 1989 slip and fall documented low back pain but contained no complaints of neck pain.  The examiner noted that the Veteran had no real neck problems until his employment at a cabinet manufacturer, where he was placed on temporary disability for two years, and ultimately underwent neck surgery.  

Therefore, as it stands, the record contains no competent and credible evidence linking the Veteran's current neck disability to an in-service disease or injury.  On the contrary, the most probative evidence of record proves the Veteran's neck symptomatology did not originate until 2007 to 2009,  well after the Veteran's active military service had ended in 1989. 
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the Veteran.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  In the case at bar, the preponderance of the evidence is against the Veteran's claim for service connection because the record is devoid of any competent evidence that the Veteran's February 1989 in-service slip/fall resulted in an injury that is etiologically related to his current diagnosis of cervical spine degenerative disc disease.

III.	Presumptive Service Connection

Under certain circumstances, service connection may be established on a presumptive basis.  Under 38 C.F.R. § 3.303(b), where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In this case, degenerative disc disease, i.e., arthritis, is included among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  See Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013).

For the showing of a "chronic disease" in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b) (2016).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  Id.  If a condition noted during service is not shown to be chronic then, generally, a showing of "continuity of symptoms" after service is required.  Id.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  Id.

Presumptive service connection may also be established for certain chronic diseases, including arthritis, where a veteran had ninety days or more of active service and the disorder manifested to a degree of ten percent or more within one year from separation of service.  Such diseases shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1132, 1133, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016). While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 C.F.R. §§ 3.303(b), 3.307 (2016).

After a full review of the record, the Board finds that the Veteran is not entitled to presumptive service connection.  Initially, there were no manifestations of cervical arthritis or symptoms during service.  As correctly observed by the VA examiner, the Veteran's service treatment records are entirely silent regarding complaints of neck issues, but do contain denials of such symptoms from the Veteran.  Moreover, there is no objective medical evidence in the record showing that the Veteran's condition developed within one year after service.  On the contrary, the bulk of the evidence suggests the Veteran's cervical degenerative disc disease, i.e., arthritis, arose in 2007 to 2009.  Based on these considerations, the Veteran has not proven entitlement to presumptive service connection under 38 C.F.R. 3.303(b) or 3.309(a).


ORDER

Entitlement to service connection for a neck disability is denied. 



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


